                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-61719-CIV-SMITH

 CHANEL, INC.,

                Plaintiff,

 vs.

 8CREPLICACHANEL.COM, et al.,

                Defendants.
                                                /

             FINAL DEFAULT JUDGMENT AND PERMANENT INJUNCTION

       THIS CAUSE is before the Court upon Plaintiff’s Motion for Entry of Final Default

Judgment Against Defendants (the “Motion”) [DE 24], filed herein on August 26, 2019. The Court

granted the Motion in an Order entered separately today. Pursuant to Federal Rule of Civil

Procedure 58(a), the Court enters this separate final judgment.

       Accordingly, it is ORDERED AND ADJUDGED that Final Default Judgment is hereby

entered in favor of Plaintiff, Chanel, Inc. (“Plaintiff”) and against Defendants, the Individuals,

Partnerships, and Unincorporated Associations identified on Schedule “A” hereto (collectively

“Defendants”) as follows:

       (1)     Permanent Injunctive Relief:

       Defendants and their officers, directors, employees, agents, subsidiaries, distributors, and

all persons acting in concert or participation with Defendants are hereby permanently restrained

and enjoined from:

               a.      manufacturing or causing to be manufactured, importing, advertising, or
                       promoting, distributing, selling or offering to sell counterfeit and infringing
                       goods bearing Plaintiff’s trademarks, or any confusingly similar trademarks
                       identified in Paragraph 17 of the Complaint (the “Chanel Marks”);
      b.     using the Chanel Marks in connection with the sale of any unauthorized
             goods;

      c.     using any logo, and/or layout which may be calculated to falsely advertise
             the services or products of Defendants as being sponsored by, authorized
             by, endorsed by, or in any way associated with Plaintiff;

      d.     falsely representing themselves as being connected with Plaintiff, through
             sponsorship or association;

      e.     engaging in any act which is likely to falsely cause members of the trade
             and/or of the purchasing public to believe any goods or services of
             Defendants are in any way endorsed by, approved by, and/or associated with
             Plaintiff;

      f.     using any reproduction, counterfeit, copy, or colorable imitation of the
             Chanel Marks in connection with the publicity, promotion, sale, or
             advertising of any goods sold by Defendants;

      g.     affixing, applying, annexing or using in connection with the sale of any
             goods, a false description or representation, including words or other
             symbols tending to falsely describe or represent goods offered for sale or
             sold by Defendants as being those of Plaintiff or in any way endorsed by
             Plaintiff;

      h.     otherwise unfairly competing with Plaintiff;

      i.     using the Chanel Marks or any confusingly similar trademarks, within
             domain name extensions, metatags or other markers within website source
             code, from use on any webpage (including as the title of any web page),
             from any advertising links to other websites, from search engines’ databases
             or cache memory, and from any other form of use of such terms which are
             visible to a computer user or serves to direct computer searches to websites
             registered by, owned, or operated by Defendants; and

      j.     effecting assignments or transfers, forming new entities or associations or
             utilizing any other device for the purpose of circumventing or otherwise
             avoiding the prohibitions set forth above.

(2)   Additional Equitable Relief:

      a.     In order to give practical effect to the Permanent Injunction, the domain
             names identified on Schedule “A” hereto (the “Subject Domain Names”)
             are hereby ordered to be immediately transferred by Defendants, their
             assignees and/or successors in interest or title, and the Registrars to
             Plaintiff’s control. To the extent the current Registrars do not facilitate the
             transfer of the Subject Domain Names to Plaintiff’s control within five (5)
             days of receipt of this judgment, the Registries shall, within thirty (30) days,

                                        2
             change the Registrar of Record for the Subject Domain Names to a Registrar
             of Plaintiff’s choosing, and that Registrar shall transfer the Subject Domain
             Names to Plaintiff;

      b.     Upon Plaintiff’s request, the top-level domain (TLD) Registry for each of
             the Subject Domain Names, or their administrators, including backend
             registry operators or administrators, within thirty (30) days of receipt of this
             Order, shall place the Subject Domain Names on Registry Hold status for
             the life of the current registration, thus removing them from the TLD zone
             files maintained by the Registries which link the Subject Domain Names to
             the IP addresses where the associated websites are hosted;

      c.     Plaintiff may serve this injunction on any e-mail service provider with a
             request that the service provider permanently suspend the e-mail addresses
             identified on Schedule “B” hereto, which are used by Defendants in
             connection with Defendants’ promotion, offering for sale, and/or sale of
             goods using counterfeits, and/or infringements of the Chanel Marks;

      d.     Defendants, their agent(s) or assign(s), shall assign in writing all rights, title,
             and interest, to their Subject Domain Name(s) to Plaintiff and, if within five
             (5) days of receipt of this Order Defendants fail to make such an assignment,
             the Court shall order the act to be done by another person appointed by the
             Court at Defendants’ expense, such as the Clerk of Court, pursuant to
             Federal Rule of Civil Procedure 70(a); and

      e.     Defendants, their agent(s) or assign(s), shall instruct in writing all search
             engines to permanently delist or deindex the Subject Domain Name(s) and,
             if within five (5) days of receipt of this Order Defendants fail to make such
             a written instruction, the Court shall order the act to be done by another
             person appointed by the Court at Defendants’ expense, such as the Clerk of
             Court, pursuant to Federal Rule of Civil Procedure 70(a).

(3)   Statutory damages in favor of Plaintiff pursuant to 15 U.S.C. § 1117(c):

      a.     Award Plaintiff damages of $1,000,000.00 against each Defendant, for
             which let execution issue;

(4)   Statutory damages in favor of Plaintiff pursuant to 15 U.S.C. § 1117(d) are

      determined to be:

      a.     $20,000.00 against Defendant 1 - 8creplicachanel.com, for its domain
             names, 8creplicachanel.com and aaachanelshop.com for which let
             execution issue;

      b.     $20,000.00 against Defendant 5 - ahandbag.top, for its domain names,
             chanelbagusa.com and lvchanelbags.com for which let execution issue;

                                         3
                c.     $10,000.00 against Defendant 7 - chanel-outlet.co, for its domain name,
                       chanel-outlet.co, for which let execution issue;

                d.      $10,000.00 against Defendant 8 - chanelguccius.com, for its domain name,
                       chanelguccius.com, for which let execution issue; and

                e.     $10,000.00 against Defendant 9 - chanelhunter.com, for its domain name
                       chanelhunter.com, for which let execution issue.

       (5)      Interest from the date this action was filed shall accrue at the legal rate. See 28

                U.S.C. § 1961.

       (6)      The bond posted by Plaintiff in the amount of $10,000.00 is hereby ordered released

                by the Clerk.

       (7)      The Court retains jurisdiction to enforce this Judgment and permanent injunction.

       (8)      Plaintiff is ordered to serve a copy of this Order upon Defendants (a) via email to

                the email addresses provided by each Defendant as part of the domain registration

                records for each of their respective domain names, including service via registrar,

                or directly on the Internet website operating under each of their corresponding

                domain names, including onsite contact forms; and (b) by publicly posting a true

                and accurate copy of the foregoing on the Internet website appearing at

                http://servingnotice.com/c0ll4te/index.html.

       (9)      The case is CLOSED and any pending motions are DENIED as moot.

       DONE AND ORDERED in Fort Lauderdale, Broward County, Florida, this 28th day of

August, 2019.

                                      ______________________________________
                                      RODNEY SMITH
                                      United States District Judge


Copies provided to:
Counsel of Record


                                                 4
                SCHEDULE “A”
DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

      Defendant
                  Defendant / Subject Domain Name
       Number
          1       8creplicachanel.com
          1       aaachanelshop.com
          1       besthandbagsuu.com
          2       clearanceshoesshop.com
          2       cheapairjordan1.us
          2       cheapadidassuperstar.com
          2       cheapairjordan4.us
          2       cheapairjordan6.us
          2       cheapairmaxforsale.us
          2       cheapnikedunk.us
          2       cheapnikesb.us
          2       cheapniketanjun.us
          2       cheapshoeswebsites.com
          2       cheapstansmith.us
          2       cheapyeezy.us
          2       shoeswholesale.us
          2       shoxoutletshoesstore.com
          3       buyreplicasonline.com
          3       fakemarketonline.com
          3       fakesmarket.com
          3       fakesoulet.com
          3       fakessaleshop.com
          3       forreplicasell.com
          3       happyaaareplica.com
          3       pingreplicahandbags.com
          3       pursesreplicas.com
          3       replicabagsweb.com
          3       replicapursesstore.com
          3       replicasalesshop.com
          4       012shop.com
          4       gohbee.com
          5       ahandbag.top
          5       bagestore.top
          5       baglvstore.top
          5       baglvstores.top
          5       bagstores.top
          5       chanelbagusa.com

                           5
 5   handbage.top
 5   handbageshop.top
 5   handbagestore.top
 5   inbag.top
 5   louisvuittonhand-bags.top
 5   louisvuittonoutlet.top
 5   louisvuittonshops.top
 5   lvbagsgb.top
 5   lvchanelbags.com
 5   lvusa.top
 5   shophandbags.top
 6   bettyvip.com
 7   chanel-outlet.co
 8   chanelguccius.com
 9   chanelhunter.com
10   cnshopzone.co
11   cocojew.com
12   designerinspiredclothes.com
13   ebuypurses12a.com
14   eonbags.com
15   essenceofluxury.net
16   fabbag.net
17   fashion8shops.net
18   getfloes.com
19   glamcc.me
20   hanghieureplica.com
21   intime04.co
22   lovebrandbagg.com
23   righexcellentthandbags.com
24   shopping-handbags.top
25   watchpam.com
26   wholly-jo.co.uk




               6
                    SCHEDULE “B”
E-MAIL ADDRESSES USED IN CONNECTION WITH THE SALE OF
   COUNTERFEIT GOODS BEARING THE CHANEL MARKS

             bettytide2007@gmail.com
             brandbagsaleonline@outlook.com
             ChanelHunterVIP@gmail.com
             cnshopzone@hotmail.com
             cnshopzone@live.com
             designer.inspired.clothes@gmail.com
             fakebestbags@gmail.com
             HanghieuReplica@gmail.com
             intimecs@gmail.com
             lovebrand@outlook.com
             mirrorreplicas@gmail.com
             perfectreplicashop@hotmail.com
             qiuye2018@hotmail.com
             salestores666@gmail.com
             ShayewMallory23@gmail.com
             shopping-handbags@hotmail.com
             taibeishop@gmail.com
             watchpam.com@gmail.com
             watchwhirl@gmail.com
             yoursluxurybags@gmail.com




                             7
